NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 MARK A. MILLER,                                  No. 16-16745

                  Petitioner-Appellant,           D.C. No. 3:16-cv-00128-MMD

   v.
                                                  MEMORANDUM*
 DAVID EVERETT; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Nevada state prisoner Mark A. Miller appeals pro se from the district court’s

order denying his motion for a preliminary injunction. We have jurisdiction under

28 U.S.C. § 1292(a). We review for an abuse of discretion. Planned Parenthood

Arizona, Inc. v. Humble, 753 F.3d 905, 911 (9th Cir. 2014). We may affirm on any



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ground supported by the record. Trimble v. City of Santa Rosa, 49 F.3d 583, 584

(9th Cir. 1995). We affirm.

      The district court did not abuse its discretion in denying Miller’s request for

injunctive relief after concluding that, on the record before it, Miller did not

establish a likelihood that he would succeed on his medical deliberate indifference

claim. See Planned Parenthood Arizona, Inc., 753 F.3d at 911 (plaintiff seeking a

preliminary injunction must establish, among other things, that he is likely to

succeed on the merits); see also Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th

Cir. 2004) (deliberate indifference is a high legal standard; medical malpractice,

negligence, or a difference of opinion regarding the course of treatment is not

sufficient to establish deliberate indifference).

      Miller was not entitled to injunctive relief regarding his retaliation claim

because, on the record presented to the district court, he did not establish a

likelihood that he would succeed on that claim. See Brodheim v. Cry, 584 F.3d

1262, 1269 (9th Cir. 2009) (elements of retaliation claim in prison context).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                       16-16745